



EXHIBIT 10.13


ABM INDUSTRIES INCORPORATED


2006 EQUITY INCENTIVE PLAN


AMENDED AND RESTATED October 20, 2016




1.    PURPOSE.
This 2006 Equity Incentive Plan, as amended and restated, is intended to provide
incentive to Employees and Directors of ABM Industries Incorporated (the
“Company”) and its eligible Affiliates, to encourage proprietary interest in the
Company and to encourage Employees and Directors to remain in the service of the
Company or its Affiliates.
2.    DEFINITIONS.
(a)    “Administrator” means the Board or the committee of the Board appointed
to administer the Plan, or a delegate of the Board as provided in Section 4(c).
(b)    “Affiliate” means any entity, whether a corporation, partnership, joint
venture or other organization that directly, or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with the
Company.
(c)    “After-Tax Amount” means any amount to be received by a Participant in
connection with a Change-in-Control determined on an after-tax basis taking into
account the excise tax imposed pursuant to Code Section 4999, or any successor
provision thereto, any tax imposed by any comparable provision of state law, and
any applicable federal, state and local income and employment taxes.
(d)    “Award” means any award of an Option, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Shares or an Other
Share-Based Award under the Plan.
(e)    “Award Agreement” means the agreement between the Company and the
recipient of an Award which contains the terms and conditions pertaining to the
Award.
(f)    “Beneficiary” means a person designated as such by a Participant or a
Beneficiary for purposes of the Plan or determined with reference to Section 21.
(g)    “Board” means the Board of Directors of the Company.
(h)    “Cause” means (i) serious misconduct, dishonesty, disloyalty or
insubordination; (ii) the Participant’s conviction (or entry of a plea bargain
admitting criminal guilt) of any felony or misdemeanor involving moral
turpitude; (iii) drug or alcohol abuse that has a material or potentially
material effect on the Company’s reputation and/or the performance of the
Participant’s duties and responsibilities under the Participant’s employment
agreement; (iv) failure to substantially perform the Participant’s duties or
responsibilities under the Participant’s employment agreement for reasons other
than death or disability; (v) repeated inattention to duty for reasons other
than death or disability; or (vi) any other material breach of the Participant’s
employment agreement by the Participant.
(i)    “Change-in-Control” means, unless otherwise set forth in an award
agreement, that any of the following events occurs:
(i)    any individual, entity or group (within the meaning of Section 13(d)(3)
or 14(d)(2) of the Exchange Act) (a “Person”) (A) is or becomes the beneficial
owner (within the meaning of Rule 13d-3 promulgated under the Exchange Act) of
more than 35% of the combined voting power of the then-outstanding Voting Stock
of the Company or succeeds in having nominees as directors elected in an
“election contest” within the meaning of Rule 14a-12(c) under the Exchange Act
and (B) within 18 months thereafter, individuals who were members of the Board
of Directors of the Company immediately prior to either such event cease to
constitute a majority of the members of the Board of Directors of the Company;
(ii)    a majority of the Board ceases to be comprised of Incumbent Directors;
or
(iii)    the consummation of a reorganization, merger, consolidation, plan of
liquidation or dissolution, recapitalization or sale or other disposition of all
or substantially all of the assets of the Company or the acquisition of the
stock or assets of another Company, or other transaction (each, a “Business
Transaction”), unless, in any such case, (A) no Person (other than the Company,
any entity resulting from such Business Transaction or any employee benefit plan
(or related trust) sponsored or maintained by the Company, any Subsidiary or
such entity resulting from such Business Transaction) beneficially owns,
directly





--------------------------------------------------------------------------------





or indirectly, 35% or more of the combined voting power of the then-outstanding
shares of Voting Stock of the entity resulting from such Business Transaction
and (B) at least one-half of the members of the Board of Directors of the entity
resulting from such Business Transaction were Incumbent Directors at the time of
the execution of the initial agreement providing for such Business Transaction.
(j)    “Code” means the Internal Revenue Code of 1986, as amended.
(k)    “Committee” means the Compensation Committee of the Board.
(l)    “Common Stock” means the $.01 par value common stock of the Company.
(m)    “Company” means ABM Industries Incorporated, a Delaware company.
(n)    “Covered Employee” shall have the meaning assigned in Code Section
162(m), as amended, which generally includes the chief executive officer or any
Employee whose total compensation for the taxable year is required to be
reported to shareholders under the Exchange Act by reason of such Employee being
among the four highest compensated officers for the taxable year (other than the
chief executive officer).
(o)    “Director” means a director of the Company.
(p)    “Disability” or “Disabled” means, unless otherwise set forth in an award
agreement, that the Participant is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months.
(q)    “Employee” means an individual employed by the Company or an Affiliate
(within the meaning of Code Section 3401 and the regulations thereunder).
(r)    “Employer” means the Company or an Affiliate, which is the employer of a
Participant.
(s)    “Executive Officer” means any person who is an officer of the Company for
purposes of Section 16 of the Exchange Act.
(t)    “Excess Equity Award” means the positive difference, if any, between the
value of the Award granted to an Executive Officer and the Award that would have
been made to such Executive Officer had the amount of the Award been calculated
based on the Company’s financial statements as restated.
(u)    “Excess Parachute Payment” means a payment that creates an obligation for
a Participant to pay excise taxes under Code Section 280G or any successor
provision thereto.
(v)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
(w)    “Exercise Price” means the price per Share of Common Stock at which an
Option or Stock Appreciation Right may be exercised.
(x)    “Fair Market Value” of a Share as of a specified date, unless otherwise
determined by the Committee, means the closing price at which Shares are traded
on such date (or, if no trading of Shares is reported for that day, on the next
following day on which trading is reported) on the principal stock market or
exchange on which the Shares are traded; provided that if Shares are not so
traded, the fair market value shall be determined by the Committee.
(y)    “Family Member” means any person identified as an “immediate family”
member in Rule 16(a)-1(c) of the Exchange Act, as such Rule may be amended from
time to time. Notwithstanding the foregoing, the Administrator may designate any
other person(s) or entity(ies) as a “family member” to the extent consistent
with applicable securities laws.
(z)    “Full Value Award” means an Award denominated in Shares that does not
provide for full payment in cash or property by the Participant.
(aa)    “Grant Date” means, with respect to any Award, the date the
Administrator grants the Award.
(bb)     “Incentive Stock Option” means an Option described in Code Section
422(b).
(cc)    “Incumbent Directors” means the individuals who, as of the date of
adoption of this Plan, are Directors of the Company and any individual becoming
a Director subsequent to the date hereof whose election, nomination for election
by the Company’s shareholders, or





--------------------------------------------------------------------------------





appointment was approved by a vote of at least two-thirds of the then Incumbent
Directors (either by a specific vote or by approval of the proxy statement of
the Company in which such person is named as a nominee for director, without
objection to such nomination); provided, however, that an individual shall not
be an Incumbent Director if such individual’s election or appointment to the
Board occurs as a result of an actual or threatened election contest (as
described in Rule 14a-12(c) of the Exchange Act) with respect to the election or
removal of Directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board.
(dd)    “Independent Committee” means any committee consisting of independent
Directors designated by the independent members of the Board.
(ee)    “Nonqualified Stock Option” means an Option not described in Code
Section 422(b) or 423(b).
(ff)    “Non-Employee Director” means a Director who is not an Employee.
(gg)    “Option” means a stock option granted pursuant to Section 7.
(hh)    “Option Proceeds” means, with respect to any sale or other disposition
of Shares issued or issuable upon the exercise of an Option, an amount
determined appropriate by the independent members of the Board or the
Independent Committee, in its sole judgment, to reflect the effect of a
restatement of the Company’s financial statements on the Company’s stock price,
up to an amount equal to the number of Shares sold or disposed of, multiplied by
a number equal to the difference between the Fair Market Value per Share at the
time of sale or disposition and the Exercise Price.
(ii)    “Other Share-Based Award” means an Award granted pursuant to Section 12.
(jj)    “Participant” means an Employee or Director who has received an Award.
(kk)    “Performance Shares” means an Award denominated in Shares granted
pursuant to Section 11 that may be earned in whole or in part based upon
attainment of performance objectives, which shall be established by the
Administrator pursuant to Section 14 with respect to Awards intended to be
“performance-based” for purposes of Section 162(m) of the Code.
(ll)    “Plan” means this 2006 Equity Incentive Plan, as amended and restated.
(mm)    “Prior Plans” means the Company’s 2002 Price-Vested Stock Option Plan,
the 1996 Price-Vested Stock Option Plan and the Time-Vested Stock Option Plan.
(nn)    “Purchase Price” means the Exercise Price times the number of whole
Shares with respect to which an Option is exercised.
(oo)    “Restricted Stock” means Shares granted pursuant to Section 9.
(pp)    “Restricted Stock Unit” means an Award denominated in Shares granted
pursuant to Section 10 in which the Participant has the right to receive a
specified number of Shares over a specified period of time.
(qq)    “Retirement” means the voluntary termination of employment by an
Employee at (i) age 60 or (ii) age 55 or older at a time when age plus years of
service equals or exceeds 65.
(rr)    “Share” means one share of Common Stock, adjusted in accordance with
Section 19 (if applicable).
(ss)    “Share Equivalent” means a bookkeeping entry representing a right to the
equivalent of one Share.
(tt)    “Stock Right” means a right to receive an amount equal to the value of a
specified number of Shares which will be payable in Shares or cash as
established by the Administrator.
(uu)    “Subsidiary” means any company in an unbroken chain of companies
beginning with the Company if each of the companies other than the last company
in the unbroken chain owns stock possessing 50% or more of the total combined
voting power of all classes of stock in one of the other Companies in such
chain.
3.    EFFECTIVE DATE.
This Plan was initially adopted by the Board on January 10, 2006, and became
effective on the date the Plan was initially approved by the Company's
shareholders. This Plan was amended and restated by the Board on January 13,
2015, to be effective on the date the amended and restated Plan is approved by
shareholders (the “Effective Date”).





--------------------------------------------------------------------------------





4.    ADMINISTRATION.
(a)    Administration with respect to Non-Employee Directors. With respect to
Awards to Non-Employee Directors, the Plan shall be administered by the
Governance Committee of the Board or another independent committee of the Board.
(b)    Administration with respect to Employees. With respect to Awards to
Employees, the Plan shall be administered by the Board, the Committee or a
committee of the Board consisting of Board members who qualify as an “outside
director” for purposes of Code Section 162(m) and as a “non-employee director”
for purposes of Rule 16b-3 promulgated under the Exchange Act.
(i)    If any member of the Committee does not qualify as an “outside director”
for purposes of Code Section 162(m), Awards under the Plan for the Covered
Employees shall be administered by a subcommittee consisting of each Committee
member who qualifies as an “outside director.” If fewer than two Committee
members qualify as “outside directors,” the Board shall appoint one or more
other Board members to such subcommittee who do qualify as “outside directors,”
so that the subcommittee will at all times consist of two or more members, all
of whom qualify as “outside directors” for purposes of Code Section 162(m).
(ii)    If any member of the Committee does not qualify as a “non-employee
director” for purposes of Rule 16b-3 promulgated under the Exchange Act, then
Awards under the Plan for the executive officers of the Company and Directors
shall be administered by a subcommittee consisting of each Committee member who
qualifies as a “non-employee director.” If fewer than two Committee members
qualify as “non-employee directors,” then the Board shall appoint one or more
other Board members to such subcommittee who do qualify as “non-employee
directors,” so that the subcommittee will at all times consist of two or more
members all of whom qualify as “non-employee directors” for purposes of Rule
16b-3 promulgated under the Exchange Act.
(c)    Delegation of Authority to an Officer of the Company or Other Board
Committee. The Board may delegate to (i) an officer or officers of the Company
and/or (ii) a committee of the Board which may consist of Directors who are also
Employees the authority to administer the Plan with respect to Awards made to
Employees who are not subject to Section 16 of the Exchange Act.
(d)    Powers of the Administrator. The Administrator shall from time to time at
its discretion make determinations with respect to Employees and Directors who
shall be granted Awards, the number of Shares or Share Equivalents to be subject
to each Award, the vesting of Awards, the designation of Options as Incentive
Stock Options or Nonqualified Stock Options and other conditions of Awards.
The interpretation and construction by the Administrator of any provisions of
the Plan or of any Award shall be final. No member of the Administrator shall be
liable for any action or determination made in good faith with respect to the
Plan or any Award.
5.    ELIGIBILITY.
Subject to the terms and conditions set forth below, Awards may be granted to
Employees or Directors. Notwithstanding the foregoing, only employees of the
Company and its Subsidiaries may be granted Incentive Stock Options.
(a)    Ten Percent Shareholders. An Employee who owns more than 10% of the total
combined voting power of all classes of outstanding stock of the Company, its
parent or any of its Subsidiaries is not eligible to receive an Incentive Stock
Option pursuant to this Plan. For purposes of this Section 5(a) the stock
ownership of an Employee shall be determined pursuant to Code Section 424(d).
(b)    Number of Awards. A Participant may receive more than one Award,
including Awards of the same type, but only on the terms and subject to the
restrictions set forth in the Plan. Subject to adjustment as provided in Section
19, the following maximum limits shall apply to the amount that may be awarded
to any Participant during any calendar year: (i) Options and Stock Appreciation
Rights that relate to no more than 1,000,000 Shares; and (ii) Performance
Shares, Restricted Stock, Restricted Stock Units and Other Share-Based Awards
that relate to no more than 1,000,000 Shares. No Non-Employee Director shall be
granted Awards during any one calendar year for services as a Non-Employee
Director in excess of 100,000 Shares.
6.    STOCK.
The stock subject to Awards granted under the Plan shall be Shares of the
Company’s authorized but unissued or reacquired Common Stock. The aggregate
number of Shares subject to Awards issued under this Plan (including Shares
previously authorized by the Company’s shareholders) shall not exceed 11,679,265
Shares. If any outstanding Option or Stock Appreciation Right under the Plan or
any outstanding stock option grant under the Prior Plans for any reason expires
or is terminated or any Restricted Stock or Other Share-Based Award is forfeited
and under the terms of the expired or terminated Award the Participant received
no financial benefits of ownership during the period the Award was outstanding,
then the Shares allocable to the unexercised portion of such Option or the
forfeited Restricted Stock or Other Share-Based Award may again be subjected to
Awards under the Plan. The following Shares may not again be made available for
issuance under the Plan: Shares not issued or delivered as a result of the net
exercise of a Stock Appreciation Right or Option and Shares used to pay the
withholding taxes related to an Award.
The limitations established by this Section 6 shall be subject to adjustment as
provided in Section 19.





--------------------------------------------------------------------------------





7.    TERMS AND CONDITIONS OF OPTIONS.
Options granted to Employees and Directors pursuant to the Plan shall be
evidenced by written Option Agreements in such form as the Administrator shall
determine, subject to the following terms and conditions:
(a)    Number of Shares. Each Option shall state the number of Shares to which
it pertains, which shall be subject to adjustment in accordance with Section 19.
(b)    Exercise Price. Each Option shall state the Exercise Price, determined by
the Administrator, which shall not be less than the Fair Market Value of a Share
on the date of grant, except as provided in Section 19.
(c)    Medium and Time of Payment. The Purchase Price shall be payable in full
in United States dollars upon the exercise of the Option; provided that with the
consent of the Administrator and in accordance with its rules and regulations,
the Purchase Price may be paid by the surrender of Shares in good form for
transfer, owned by the person exercising the Option and having a Fair Market
Value on the date of exercise equal to the Purchase Price, or in any combination
of cash and Shares, or in such acceptable form of payment as approved by the
Administrator, so long as the total of the cash and the Fair Market Value of the
Shares surrendered equals the Purchase Price. No Shares shall be issued until
full payment has been made.
(d)    Term and Exercise of Options; Nontransferability of Options. Each Option
shall state the date after which it shall cease to be exercisable. No Option
shall be exercisable after the expiration of ten years from the date it is
granted or such lesser period established by the Administrator; provided that
unless otherwise specified by the Administrator, the Company’s practice shall be
that no Option shall be exercisable after the expiration of seven years from the
date it is granted. Except as provided in Section 15(a) or in the event of a
Participant’s death or Disability, an Option shall not become vested before the
expiration of one year from the date the Option is granted. An Option shall,
during a Participant’s lifetime, be exercisable only by the Participant. No
Option or any right granted thereunder shall be transferable by the Participant
by operation of law or otherwise, other than by will or the laws of descent and
distribution. Notwithstanding the foregoing, (i) a Participant may designate a
Beneficiary to succeed, after the Participant’s death, to all of the
Participant’s Options outstanding on the date of death; (ii) a Nonstatutory
Stock Option or any right granted thereunder may be transferable pursuant to a
qualified domestic relations order as defined in the Code or Title I of the
Employee Retirement Income Security Act; and (iii) any Participant may
voluntarily transfer any Nonstatutory Stock Option to a Family Member as a gift
or through a transfer to an entity domiciled in the United States in which more
than 50% of the voting or beneficial interests are owned by Family Members (or
the Participant) in exchange for an interest in that entity. In the event of any
attempt by a Participant to alienate, assign, pledge, hypothecate or otherwise
dispose of an Option or of any right thereunder, except as provided herein, or
in the event of the levy of any attachment, execution or similar process upon
the rights or interest hereby conferred, the Company at its election may
terminate the affected Option by notice to the Participant, and the Option shall
thereupon become null and void.
(e)    Termination of Employment. In the event that a Participant who is an
Employee ceases to be employed by the Company or any of its Affiliates for any
reason, such Participant (or in the case of death, such Participant’s designated
Beneficiary) shall have the right (subject to the limitation that no Option may
be exercised after its stated expiration date) to exercise the Option, to the
extent that, at the date of termination of employment, the Option had vested
pursuant to the terms of the Option Agreement with respect to which such Option
was granted and had not previously been exercised, either:
(i)    within four months after such termination of employment; or
(ii)    in the case of Retirement or death within one year after the date
thereof; or
(iii)    in the case of Disability, within one year from the date the Committee
or its delegate determines that the Participant is Disabled; or
(iv)    on such other terms established by the Committee in the Agreement or
otherwise prior to termination.
However, in addition to the rights and obligations established in Section 16
below, if the employment of a Participant is terminated by the Company or an
Affiliate by reason of Cause, such Option shall cease to be exercisable at the
time of the Participant’s termination of employment. The independent members of
the Board or the Independent Committee shall determine whether a Participant’s
employment is terminated by reason of Cause. In making such determination, such
body shall act fairly and shall give the Participant an opportunity to be heard
and present evidence on his or her behalf. If a Participant’s employment
terminates for reasons other than Cause, but Cause is discovered after the
termination and is determined to have occurred by such body, all outstanding
Options shall cease to be exercisable upon such determination.
For purposes of this Section, the employment relationship will be treated as
continuing while the Participant is on military leave, sick leave (including
short-term disability) or other bona fide leave of absence (to be determined in
the sole discretion of the Administrator, in accordance with rules and
regulations construing Code Sections 422(a)(2) and 409A). Notwithstanding the
foregoing, in the case of an Incentive Stock Option, employment shall not be
deemed to continue beyond three months after the Participant ceased active
employment, unless the Participant’s reemployment rights are guaranteed by
statute or by contract. In the event that an Incentive Stock Option is exercised
after the





--------------------------------------------------------------------------------





period following termination of employment that is required for qualification
under Code Section 422(b), such Option shall be treated as a Nonqualified Stock
Option for all Plan purposes.
In the event a Non-Employee Director terminates service as a Director, the
former Director (or his or her designated Beneficiary in the event of the
Non-Employee Director’s death) shall have the right (subject to the limitation
that no Option may be exercised after its stated expiration date) to exercise
the Option (to the extent vested pursuant to the terms of the Option Agreement
and not previously exercised) within one year after such termination or on such
other terms established by the Board in the Agreement or otherwise prior to
termination of service.
(f)    Rights as a Shareholder. A Participant or a transferee of a Participant
shall have no rights as a shareholder with respect to any Shares covered by his
or her Option until the date of issuance of a stock certificate for such Shares.
No adjustment shall be made for dividends, distributions or other rights for
which the record date is prior to the date such stock certificate is issued,
except as provided in Section 19.
(g)    Modification, Extension and Renewal of Options. Subject to the terms and
conditions and within the limitations of the Plan, including the limitations of
Section 22, the Administrator may modify, extend or renew outstanding Options
granted to Employees and Directors under the Plan. Notwithstanding the
foregoing, however, no modification of an Option shall, without the consent of
the Participant, alter or impair any rights or obligations under any Option
previously granted under the Plan or cause any Option to fail to be exempt from
the requirements of Code Section 409A.
(h)    Limitation of Incentive Stock Option Awards. If and to the extent that
the aggregate Fair Market Value (determined as of the date the Option is
granted) of the Shares with respect to which any Incentive Stock Options are
exercisable for the first time by a Participant during any calendar year under
this Plan and all other plans maintained by the Company, its parent or its
Subsidiaries exceeds $100,000, the excess (taking into account the order in
which they were granted) shall be treated as Nonqualified Stock Options.
(i)    No Reload Options. Options that provide for the automatic grant of
another Option upon exercise of the original Option may not be granted under the
Plan.
(j)    Other Provisions. The Option Agreement shall contain such other
provisions that are consistent with the terms of the Plan, including, without
limitation, restrictions upon the exercise of the Option, as the Administrator
shall deem advisable.
8.    STOCK APPRECIATION RIGHTS.
Stock Appreciation Rights granted to Participants pursuant to the Plan may be
granted alone, in addition to or in conjunction with, Options.
(a)    Number of Shares. Each Stock Appreciation Right shall state the number of
Shares or Share Equivalents to which it pertains, which shall be subject to
adjustment in accordance with Section 19.
(b)    Calculation of Appreciation; Exercise Price. The appreciation
distribution payable on the exercise of a Stock Appreciation Right will be equal
to the excess of (i) the aggregate Fair Market Value (on the day before the date
of exercise of the Stock Appreciation Right) of a number of Shares equal to the
number of Shares or Share Equivalents in which the Participant is vested under
such Stock Appreciation Right on such date, over (ii) the Exercise Price
determined by the Administrator on the date of grant of the Stock Appreciation
Right, which shall not be less than 100% of the Fair Market Value of a Share on
the date of grant.
(c)    Term and Exercise of Stock Appreciation Rights. Each Stock Appreciation
Right shall state the time or times when it may become exercisable. No Stock
Appreciation Right shall be exercisable after the expiration of seven years from
the date it is granted or such lesser period established by the Administrator.
Except as provided in Section 15(a) or in the event of a Participant’s death or
Disability, a Stock Appreciation Right shall not become vested before the
expiration of one year from the date the Stock Appreciation Right is granted.
(d)    Payment. The appreciation distribution in respect of a Stock Appreciation
Right may be paid in Common Stock or in cash, or any combination of the two, or
in any other form of consideration as determined by the Administrator and
contained in the Stock Appreciation Right Agreement.
(e)    Limitations on Transferability. A Stock Appreciation Right shall, during
a Participant’s lifetime, be exercisable only by the Participant. No Stock
Appreciation Right or any right granted thereunder shall be transferable by the
Participant by operation of law or otherwise, other than by will or the laws of
descent and distribution. Notwithstanding the foregoing, a Participant may
designate a beneficiary to succeed, after the Participant’s death, to all of the
Participant’s Stock Appreciation Rights outstanding on the date of termination
of employment. Each Stock Appreciation Right Agreement shall set forth the
extent to which the Participant shall have the right to exercise the Stock
Appreciation Right following termination of the Participant’s employment or
service with the Company and its Affiliates. Such provisions shall be determined
in the sole discretion of the Administrator, need not be uniform among all Stock
Appreciation Right Agreements entered into pursuant to the Plan and may reflect
distinctions based on the reasons for termination of employment.





--------------------------------------------------------------------------------





(f)    Termination of Employment. Subject to the limitation that no Stock
Appreciation Right may be exercised after its stated expiration date, each Stock
Appreciation Right Agreement shall set forth the extent to which the Participant
shall have the right to exercise the Stock Appreciation Right, to the extent
vested, following termination of the Participant’s employment of service with
the Company and its Affiliates. Such provisions shall be determined in the sole
discretion of the Administrator, need not be uniform among all Stock
Appreciation Rights Agreements entered into pursuant to the Plan and may reflect
distinctions based on the reasons for termination of employment.
(g)    Rights as a Shareholder. A Participant or a transferee of a Participant
shall have no rights as a shareholder with respect to any Shares covered by his
or her Stock Appreciation Right until the date of issuance of such Shares.
Except as provided in Section 19, no adjustment shall be made for dividends,
distributions or other rights for which the record date is prior to the date
such Shares are issued.
(h)    Other Terms and Conditions. The Stock Appreciation Right Agreement may
contain such other terms and conditions, including restrictions or conditions on
the vesting of the Stock Appreciation Right or the conditions under which the
Stock Appreciation Right may be forfeited, as may be determined by the
Administrator that are consistent with the Plan.
9.    RESTRICTED STOCK.
(a)    Grants. Subject to the provisions of the Plan, the Administrator shall
have sole and complete authority to determine the Employees and Directors to
whom, and the time or times at which, grants of Restricted Stock will be made,
the number of shares of Restricted Stock to be awarded, the price (if any) to be
paid by the recipient of Restricted Stock, the time or times within which such
Awards may be subject to forfeiture and all other terms and conditions of the
Awards; provided, however, that except as provided in Section 15(b) or in the
event of a Participant’s death or Disability, Restricted Stock shall have a
vesting period of not less than one year. The Administrator may condition the
grant of Restricted Stock upon the attainment of specified performance
objectives established by the Administrator pursuant to Section 14 or such other
factors as the Administrator may determine, in its sole discretion. In addition
to the foregoing restrictions, except with respect to a maximum of 5% of the
shares authorized for issuance under Section 6, (x) any Awards of Restricted
Stock which vest on the basis of the Participant’s length of service with the
Company or its subsidiaries shall not provide for vesting that is any more rapid
than pro rata vesting over a three-year period, and (y) any Awards of Restricted
Stock which provide for vesting upon the attainment of performance goals shall
provide for a performance period of at least 12 months.
The terms of each Restricted Stock Award shall be set forth in a Restricted
Stock Agreement between the Company and the Participant, which Agreement shall
contain such provisions as the Administrator determines to be necessary or
appropriate to carry out the intent of the Plan. Each Participant receiving a
Restricted Stock Award shall be issued a stock certificate in respect of such
shares of Restricted Stock. Such certificate shall be registered in the name of
such Participant and shall bear an appropriate legend referring to the terms,
conditions and restrictions applicable to such Award. The Administrator shall
require that stock certificates evidencing such shares be held by the Company
until the restrictions lapse and that, as a condition of any Restricted Stock
Award, the Participant shall deliver to the Company a stock power relating to
the stock covered by such Award.
(b)    Restrictions and Conditions. The shares of Restricted Stock awarded
pursuant to this Section 9 shall be subject to the following restrictions and
conditions:
(i)    During a period set by the Administrator commencing with the date of such
Award (the “Restriction Period”), the Participant shall not be permitted to
sell, transfer, pledge, assign or encumber shares of Restricted Stock awarded
under the Plan. Within these limits, the Administrator, in its sole discretion,
may provide for the lapse of such restrictions in installments and may
accelerate or waive such restrictions in whole or in part, based on service,
performance or such other factors or criteria as the Administrator may determine
in its sole discretion; provided that the Administrator may not waive the
one-year vesting restriction in the proviso of Section 9(a).
(ii)    Except as provided in this paragraph (ii) and paragraph (i) above, the
Participant shall have, with respect to the shares of Restricted Stock, all of
the rights of a shareholder of the Company, including the right to vote the
shares and the right to receive any cash dividends; provided that the
Administrator shall provide that either (A) the payment of ordinary cash
dividends shall be delayed unless and until the underlying Restricted Stock
becomes vested or (B) such ordinary cash dividends shall be invested in
additional shares of Restricted Stock (or Share Equivalents or Restricted Stock
Units) to the extent available under Section 6, which shall be subject to the
same restrictions as the underlying Restricted Stock. Stock dividends issued
with respect to Restricted Stock shall be treated as additional shares of
Restricted Stock that are subject to the same restrictions and other terms and
conditions that apply to the shares with respect to which such dividends are
issued.
(iii)    The Administrator shall specify the conditions under which shares of
Restricted Stock shall vest or be forfeited and such conditions shall be set
forth in the Restricted Stock Agreement.
(iv)    If and when the Restriction Period applicable to shares of Restricted
Stock expires without a prior forfeiture of the Restricted Stock, certificates
for an appropriate number of unrestricted shares shall be delivered promptly to
the Participant, and the certificates for the shares of Restricted Stock shall
be cancelled.





--------------------------------------------------------------------------------





10.    RESTRICTED STOCK UNITS.
(a)    Grants. Subject to the provisions of the Plan, the Administrator shall
have sole and complete authority to determine the Employees and Directors to
whom, and the time or times at which, grants of Restricted Stock Units will be
made, the number of Restricted Stock Units to be awarded, the price (if any) to
be paid by the recipient of the Restricted Stock Units, the time or times within
which such Restricted Stock Units may be subject to forfeiture and all other
terms and conditions of the Restricted Stock Unit Awards; provided, however,
that except as set forth in Section 15(b) or in the event of a Participant’s
death or Disability, Restricted Stock Units shall have a vesting period of not
less than one year. The Administrator may condition the grant of Restricted
Stock Unit Awards upon the attainment of specified performance objectives
established by the Administrator pursuant to Section 14 or such other factors as
the Administrator may determine, in its sole discretion. In addition to the
foregoing restrictions, except with respect to a maximum of 5% of the shares
authorized for issuance under Section 6, (x) any Restricted Stock Units which
vest on the basis of the Participant’s length of service with the Company or its
subsidiaries shall not provide for vesting that is any more rapid than pro rata
vesting over a three-year period, and (y) any Restricted Stock Units which
provide for vesting upon the attainment of performance goals shall provide for a
performance period of at least 12 months.
The terms of each Restricted Stock Unit Award shall be set forth in a Restricted
Stock Unit Award Agreement between the Company and the Participant, which
Agreement shall contain such provisions as the Administrator determines to be
necessary or appropriate to carry out the intent of the Plan. With respect to a
Restricted Stock Unit Award, no certificate for shares of stock shall be issued
at the time the grant is made (nor shall any book entry be made in the records
of the Company), and the Participant shall have no right to or interest in
shares of stock of the Company as a result of the grant of Restricted Stock
Units.
(b)    Restrictions and Conditions. The Restricted Stock Units awarded pursuant
to this Section 10 shall be subject to the following restrictions and
conditions:
(i)    At the time of grant of a Restricted Stock Unit Award, the Administrator
may impose such restrictions or conditions on the vesting of the Restricted
Stock Units, as the Administrator deems appropriate. Within these limits, the
Administrator, in its sole discretion, may provide for the lapse of such
restrictions in installments and may accelerate or waive such restrictions in
whole or in part, based on service, performance, or such other factors or
criteria as the Administrator may determine in its sole discretion; provided
that the Administrator may not waive the one-year vesting restriction in the
proviso of Section 10(a). The foregoing notwithstanding, no action pursuant to
the preceding sentence may alter the time of payment of the Restricted Stock
Unit Award if such alteration would cause the Award to be subject to penalty
under Code Section 409A.
(ii)    Dividend equivalents may be credited in respect of Restricted Stock
Units, as the Administrator deems appropriate. Such dividend equivalents may be
paid in cash (subject to the vesting schedule of the underlying Restricted Stock
Units) or converted into additional Restricted Stock Units by dividing (1) the
aggregate amount or value of the dividends paid with respect to that number of
Shares equal to the number of Restricted Stock Units then credited by (2) the
Fair Market Value per Share on the payment date for such dividend. The
additional Restricted Stock Units credited by reason of such dividend
equivalents will be subject to all of the terms and conditions (including the
vesting schedule) of the underlying Restricted Stock Unit Award to which they
relate.
(iii)    The Administrator shall specify the conditions under which Restricted
Stock Units shall vest or be forfeited and such conditions shall be set forth in
the Restricted Stock Unit Agreement.
(c)    Deferral Election. Each recipient of a Restricted Stock Unit Award may be
eligible, subject to Administrator approval, to elect to defer all or a
percentage of any Shares he or she may be entitled to receive upon the lapse of
any restrictions or vesting period to which the Award is subject. This election
shall be made by giving notice in a manner and within the time prescribed by the
Administrator and in compliance with the requirements of Code Section 409A. Each
Participant must indicate the percentage (expressed in whole percentages) he or
she elects to defer of any Shares he or she may be entitled to receive. If no
notice is given, the Participant shall be deemed to have made no deferral
election. Each deferral election filed with the Administrator shall become
irrevocable on and after the prescribed deadline.
11.    PERFORMANCE SHARES.
(a)    Grants. Subject to the provisions of the Plan, the Administrator shall
have sole and complete authority to determine the Employees and Directors to
whom, and the time or times at which, grants of Performance Shares will be made,
the number of Performance Shares to be awarded, the price (if any) to be paid by
the recipient of the Performance Shares, the time or times within which such
Performance Shares may be subject to forfeiture and all other terms and
conditions of the Performance Share Awards; provided, however, that except as
set forth in Section 15(b) or in the event of a Participant’s death or
Disability, Performance Shares shall have a vesting period of not less than one
year. The Administrator may condition the grant of Performance Share Awards upon
the attainment of specified performance objectives established by the
Administrator pursuant to Section 14 or such other factors as the Administrator
may determine, in its sole discretion.
The terms of each Performance Share Award shall be set forth in a Performance
Share Award Agreement between the Company and the Participant, which Agreement
shall contain such provisions as the Administrator determines to be necessary or
appropriate to carry out the intent of the Plan. With respect to a Performance
Share Award, no certificate for shares of stock shall be issued at the time the
grant is made (nor shall any book entry be made in the records of the Company),
and the Participant shall have no right to or interest in shares of stock of the
Company as a result of the grant of Performance Shares.





--------------------------------------------------------------------------------





(b)    Restrictions and Conditions. The Performance Shares awarded pursuant to
this Section 11 shall be subject to the following restrictions and conditions:
(i)    At the time of grant of a Performance Share Award, the Administrator may
set performance objectives in its discretion which, depending on the extent to
which they are met, will determined the number of Performance Shares that will
be paid out to the Participant. The time period during which the performance
objectives must be met will be called the “Performance Period.” After the
applicable Performance Period has ended, the recipient of the Performance Shares
will be entitled to receive the number of Performance Shares earned by the
Participant over the Performance Period, to be determined as a function of the
extent to which the corresponding performance objectives have been achieved.
After the grant of a Performance Share Award, the Administrator, in its sole
discretion, may reduce or waive any performance objective for such Performance
Share Award; provided, however, that the Administrator may not waive the
restriction in the proviso of Section 11(a) and further provided that no
performance objective may be waived or reduced for a Covered Employee and
further provided that no such action may alter the time of payment of the
Performance Share Award if such alteration would cause the award to be subject
to penalty under Code Section 409A.
(ii)    Dividend equivalents will not be credited in respect of any unearned
Performance Share Award during the applicable Performance Period.
12.    OTHER SHARE-BASED AWARDS.
(a)    Grants. Other Awards of Shares and other Awards that are valued in whole
or in part by reference to, or are otherwise based on, Shares (“Other
Share-Based Awards”), may be granted either alone or in addition to or in
conjunction with other Awards under this Plan. Awards under this Section 12 may
include (without limitation) Stock Rights, the grant of Shares conditioned upon
some specified event, the payment of cash based upon the performance of the
Shares or the grant of securities convertible into Shares.
Subject to the provisions of the Plan, the Administrator shall have sole and
complete authority to determine the Employees and Directors to whom and the time
or times at which Other Share-Based Awards shall be made, the number of Shares
or other securities, if any, to be granted pursuant to Other Share-Based Awards,
and all other conditions of the Other Share-Based Awards; provided, however,
that except as set forth in Section 15(b) or in the event of a Participant’s
death or Disability, Other Share-Based Awards shall have a vesting period of not
less than one year. The Administrator may condition the grant of an Other
Share-Based Award upon the attainment of specified performance goals or such
other factors as the Administrator shall determine, in its sole discretion. In
granting an Other Share-Based Award, the Administrator may determine that the
recipient of an Other Share-Based Award shall be entitled to receive, currently
or on a deferred basis, interest or dividends or dividend equivalents with
respect to the Shares or other securities covered by the Award, and the
Administrator may provide that such amounts (if any) shall be deemed to have
been reinvested in additional Shares or otherwise reinvested; provided that the
Administrator shall provide that either (A) the payment of ordinary cash
dividends shall be delayed unless and until the underlying Award becomes vested
or (B) such ordinary cash dividends shall be invested in additional Shares,
Share Equivalents or Restricted Stock Units to the extent available under
Section 6, which shall be subject to the same restrictions as the underlying
Award. The terms of any Other Share-Based Award shall be set forth in an Other
Share-Based Award Agreement between the Company and the Participant, which
Agreement shall contain such provisions as the Administrator determines to be
necessary or appropriate to carry out the intent of the Plan.
(b)    Terms and Conditions. In addition to the terms and conditions specified
in the Other Share-Based Award Agreement, Other Share-Based Awards shall be
subject to the following:
(i)    Any Other Share-Based Award may not be sold, assigned, transferred,
pledged or otherwise encumbered prior to the date on which the Shares are issued
or the Award becomes payable, or, if later, the date on which any applicable
restriction, performance or deferral period lapses.
(ii)    The Other Share-Based Award Agreement shall contain provisions dealing
with the disposition of such Award in the event of termination of the Employee's
employment or the Director’s service prior to the exercise, realization or
payment of such Award, and, subject to the achievement of one-year minimum
vesting (unless otherwise in connection with a Change-in-Control), the
Administrator in its sole discretion may provide for payment of the Award in the
event of the Participant’s Disability or death, with such provisions to take
account of the specific nature and purpose of the Award.
13.    OTHER PAYMENTS IN SHARES.
Shares may be issued under this Plan to satisfy the payment of all or part of an
award pursuant to the Company’s annual bonus plan. In addition, all or part of
any Director’s fees may be paid in Shares or Share Equivalents issued under this
Plan. Any Shares issued pursuant to this Section 13 shall reduce the number of
Shares authorized under Section 6 but shall not be considered an Award for
purposes of the maximum grant limitation in Section 5(b).





--------------------------------------------------------------------------------





14.    PERFORMANCE OBJECTIVES.
(a)    Authority to Establish. The Administrator shall determine the terms and
conditions of Awards at the date of grant or thereafter; provided that
performance objectives for each year, if any, shall be established by the
Administrator not later than the latest date permissible under Code Section
162(m).
(b)    Criteria. To the extent that such Awards are paid to Employees the
performance objectives to be used, if any, shall be expressed in terms of one or
more of the following: total shareholder return; earnings per share; stock
price; return on equity; net earnings; income from continuing operations;
related return ratios; cash flow; net earnings growth; earnings before interest,
taxes, depreciation and amortization (“EBITDA”); gross or operating margins;
productivity ratios; expense targets; operating efficiency; market share;
customer satisfaction; working capital targets (including, but not limited to
days sales outstanding); return on assets; increase in revenues; decrease in
expenses; increase in funds from operations (“FFO”); and increase in FFO per
share. Awards may be based on performance against objectives for more than one
Subsidiary or segment of the Company. For example, awards for a Participant
employed by the Company may be based on overall corporate performance against
objectives, but awards for a Participant employed by a Subsidiary may be based
on a combination of corporate, segment and Subsidiary performance against
objectives. Performance objectives, if any, established by the Administrator may
be (but need not be) different from year-to-year, and different performance
objectives may be applicable to different Participants. Performance objectives
may be determined on an absolute basis or relative to internal goals or relative
to levels attained in prior years or related to other companies or indices or as
ratios expressing relationships between two or more performance objectives. In
addition, performance objectives may be based upon the attainment of specified
levels of Company performance under one or more of the measures described above
relative to the performance of other corporations.
(c)    Adjustments. The Committee shall specify the manner of adjustment of any
performance objectives to the extent necessary to prevent dilution or
enlargement of any award as a result of extraordinary events or circumstances,
as determined by the Committee, or to exclude the effects of extraordinary,
unusual or nonrecurring items; changes in applicable laws, regulations, or
accounting principles; currency fluctuations; discontinued operations; noncash
items, such as amortization, depreciation or reserves; asset impairment; or any
recapitalization, restructuring, reorganization, merger, acquisition,
divestiture, consolidation, spin-off, split-up, combination, liquidation,
dissolution, sale of assets or other similar corporate transaction. Any
adjustment to performance objectives pursuant to this Section 14(c) shall be
done in accordance with Code Section 162(m).
15.    CHANGE-IN-CONTROL.
(a)    Effect of Change-in-Control on Options and Stock Appreciation Rights.
Subject to the limitations set forth in Section 15(c), in the event of a
Change-in-Control, the surviving, continuing, successor or purchasing Company or
other business entity or parent thereof, as the case may be (the “Acquiror”)
may, without the consent of any Participant, either assume or continue the
Company’s rights and obligations under outstanding Options and Stock
Appreciation Rights or substitute for outstanding Options and Stock Appreciation
Rights substantially equivalent options covering the Acquiror’s stock. All
Options and Stock Appreciation Rights assumed or continued by the Acquiror in
connection with a Change-in-Control will become fully vested and exercisable if
the Participant’s employment is terminated without Cause at any time during the
12-month period following the Change-in-Control.
Any Option or Stock Appreciation Right granted one year or more prior to the
Change-in-Control that is neither assumed nor continued by the Acquiror in
connection with the Change-in-Control shall, contingent on the
Change-in-Control, become fully vested and exercisable immediately prior to the
Change-in-Control. Any Option or Stock Appreciation Right granted less than one
year prior to the Change-in-Control that is neither assumed nor continued by the
Acquiror in connection with the Change-in-Control shall, to the extent not
previously vested and exercisable, immediately prior to the Change-in-Control
become vested and exercisable as to the number of Shares subject to such Option
or Stock Appreciation Right equal to (i) the number of Shares originally subject
to such Option or Stock Appreciation Right, multiplied by (ii) the number of
whole months between the Grant Date and the Change-in-Control, divided by (iii)
the number of months between the Grant Date and the date on which all Shares
originally subject to such Option or Stock Appreciation Right would have been
fully vested and exercisable; and such Option or Stock Appreciation Right shall
terminate with respect to all remaining Shares subject to such Option or Stock
Appreciation Right.
(b) Effect of Change-in-Control on Awards Other Than Options. Subject to the
limitations set forth in Section 15(c), in the event of a Change-in-Control, the
Acquiror may, without the consent of any Participant, either assume or continue
the Company’s rights and obligations under outstanding Awards other than Options
or substitute for such Awards substantially equivalent awards covering the
Acquiror’s stock. All Awards other than Options assumed or continued by the
Acquiror in connection with a Change-in-Control will become fully vested and all
restrictions on such Awards will lapse if the Participant’s employment is
terminated without Cause at any time during the 12-month period following the
Change-in-Control. Any Award that is neither assumed nor continued by the
Acquiror in connection with the Change-in-Control shall, upon the
Change-in-Control, become fully vested and all restrictions shall be released
immediately prior to the Change-in-Control, and all Restricted Unit Awards and
Performance Share Awards shall become immediately payable. Notwithstanding
anything in this Section 15(b) to the contrary, with respect to any Award of
Restricted Stock Units or Performance Shares granted under this Plan that
constitutes deferred compensation within the meaning of Section 409A of the
Code, if the Change-in-Control does not constitute a “change in effective
ownership or control” of the Company within the meaning of Section 409A of the
Code, Restricted Stock Units and Performance Shares shall vest as provided in
this Section 15(b), but shall be payable to the Participant in accordance with
the payment provisions of the applicable Award Agreement.





--------------------------------------------------------------------------------





(c) Limitation on Acceleration. In connection with any acceleration of vesting
or change in exercisability upon or after a Change-in-Control, if any amount or
benefit to be paid or provided under an Award or under any other agreement
between a Participant and Company would be an Excess Parachute Payment
(including after taking into account the value, to the maximum extent permitted
by Code Section 280G, of covenants by or restrictions on Participant following
the Change-in-Control), then the payments and benefits to be paid or provided
will be reduced to the minimum extent necessary (but in no event to less than
zero) so that no portion of any such payment or benefit, as so reduced,
constitutes an Excess Parachute Payment; provided, however, that the foregoing
reduction will not be made if such reduction would result in a Participant’s
receiving an After-Tax Amount less than 90% of the After-Tax Amount of the
payments Participant would have received under such Awards or any other
agreement without regard to this limitation. Whether requested by a Participant
or the Company, the determination of whether any reduction in such payments or
benefits is required pursuant to the preceding sentence, and the value to be
assigned to any covenants by or restrictions on Participant, for purposes of
determining the amount, if any, of the Excess Parachute Payment will be made at
the expense of the Company by the Company’s independent accountants or benefits
consultant. The fact that a Participant’s right to payments or benefits may be
reduced by reason of the limitations contained in this paragraph will not of
itself limit or otherwise affect any other rights of a Participant under any
other agreement. In the event that any payment or benefit intended to be
provided is required to be reduced pursuant to this paragraph, a Participant
will be entitled to designate the payments and/or benefits to be so reduced in
order to give effect to this paragraph, provided, however, if any such payments
and/or benefits constitute deferred compensation within the meaning of Section
409A, the following rules shall apply: first a pro rata reduction of (i) cash
payments subject to Section 409A of the Code as deferred compensation and (ii)
cash payments not subject to Section 409A of the Code, and second a pro rata
cancellation of (x) equity-based compensation subject to Section 409A of the
Code as deferred compensation and (y) equity-based compensation not subject to
Section 409A of the Code. The Company will provide Participant with all
information reasonably requested by Participant to permit Participant to make
such designation. In the event that Participant fails to make such designation
within ten business days after receiving notice from the Company of a reduction
under this paragraph, the Company may effect such reduction in any manner it
deems appropriate.
16.    FORFEITURE FOR CAUSE.
Notwithstanding any other provision of this Plan to the contrary, if the
independent members of the Board or the Independent Committee determines that a
Participant has engaged in conduct which constitutes Cause, the following
provisions shall apply:
(a)    Any outstanding Option shall immediately and automatically terminate, be
forfeited and shall cease to be exercisable, without limitation. In addition,
any shares of Restricted Stock, Restricted Stock Units or Performance Shares as
to which the restrictions have not lapsed shall immediately and automatically be
forfeited, all of the rights of the Participant to such shares or share
equivalents shall immediately terminate, and any Restricted Stock shall be
returned to the Company.
(b)    The lapse of restrictions on or vesting of Restricted Stock, Restricted
Stock Units or Performance Shares that have vested or upon which the
restrictions have lapsed within the 36-month period immediately prior to the
date it is determined that the Participant engaged in conduct constituting Cause
(the “Determination Date”) shall be rescinded and all outstanding Awards shall
be canceled. The Participant shall deliver to the Company the Shares delivered
upon vesting or lapse of restrictions if such vesting or lapse of restrictions
has been rescinded and the Shares retained by the Participant.
(c)    The independent members of the Board or the Independent Committee may, to
the extent permitted by applicable law, rescind any Awards made to the
Participant within the 36-month period immediately prior to the Determination
Date.
(d)    The independent members of the Board or the Independent Committee may, to
the extent permitted by applicable law, recover any gains realized from the sale
of vested Shares or the sale or other disposition of any Shares issued or
issuable upon the exercise of an Option, in the case of any such sale or other
disposition during the 36-month period immediately prior to the Determination
Date.
The independent members of the Board or the Independent Committee shall
determine in such body’s sole discretion whether the Participant has engaged in
conduct that constitutes Cause.
Any provision of this Section 16 which is determined by a court of competent
jurisdiction to be invalid or unenforceable should be construed or limited in a
manner that is valid and enforceable and that comes closest to the business
objectives intended by such invalid or unenforceable provision, without
invalidating or rendering unenforceable the remaining provisions of this Section
16.





--------------------------------------------------------------------------------





17.    RECOUPMENT.
Dodd-Frank Clawback. The Committee shall have full authority to implement any
policies and procedures necessary to comply with Section 10D of the Exchange Act
and any rules promulgated thereunder. Without limiting the foregoing, the
Committee may provide in award agreements or with respect to any Award granted
hereunder that, in event of a financial restatement that reduces amount of
previously awarded incentive compensation that would not have been earned had
results been properly reported, outstanding awards will be cancelled and Company
may clawback (i.e., recapture) realized Option/Stock Appreciation Right gains
and realized value for vested Restricted Stock or Restricted Stock Units or
earned Performance Shares or Other Share-Based Awards within 12 months preceding
financial restatement.
Recoupment in the Event of Restatement. Notwithstanding any other provision of
this Plan to the contrary, if the Company’s financial statements are the subject
of a restatement due to misconduct, fraud or malfeasance, then the following
shall apply:
(a)    To the extent permitted by governing law, the independent members of the
Board or the Independent Committee may, in its discretion, (i) rescind any
Excess Equity Award or portion thereof made to an Executive Officer within the
36-month period immediately prior to the date such material restatement is first
publicly disclosed and (ii) in the event that an Executive Officer has sold or
otherwise disposed of some or all of the Shares subject to the Excess Equity
Award, recover any gains made from the sale or other disposition of such Shares
that was effected during the 36-month period immediately prior to the date such
material restatement is first publicly disclosed. In no event shall the Company
be required to award an Executive Officer additional equity incentive
compensation should the restated financial statements result in a higher equity
incentive payment.
(b)    In addition to the foregoing, the independent members of the Board or the
Independent Committee may, in its discretion, require that an Executive Officer
pay the Company, in cash and upon demand, Option Proceeds resulting from the
sale or other disposition of Shares issued or issuable upon the exercise of an
Option if the sale or disposition was effected during the 36-month period
immediately prior to the date such material restatement is first publicly
disclosed.
Any provision of this Section 17 which is determined by a court of competent
jurisdiction to be invalid or unenforceable should be construed or limited in a
manner that is valid and enforceable and that comes closest to the business
objectives intended by such invalid or unenforceable provision, without
invalidating or rendering unenforceable the remaining provisions of this Section
17.
18.    TERM OF PLAN.
Awards may be granted pursuant to the Plan until the termination of the Plan on
January 10, 2022.
19.    RECAPITALIZATION.
Subject to any required action by the shareholders, the number of Shares covered
by this Plan as provided in Section 6, the maximum grant limitation in Section
5(b), the number of Shares or Share Equivalents covered by or referenced in each
outstanding Award, and the Exercise Price of each outstanding Option or Stock
Appreciation Right and any price required to be paid for Restricted Stock or
Other Share-Based Award shall be proportionately adjusted for any increase or
decrease in the number of issued Shares resulting from a subdivision or
consolidation of Shares, the payment of a stock dividend (but only of Common
Stock) or any other increase or decrease in the number of such Shares effected
without receipt of consideration by the Company or the declaration of a dividend
payable in cash that has a material effect on the price of issued Shares.
Subject to any required action by the shareholders, if the Company shall be a
party to any merger, consolidation or other reorganization, each outstanding
Award shall pertain and apply to the securities to which a holder of the number
of Shares or Share Equivalents subject to the Award would have been entitled. In
the event of a change in the Common Stock as presently constituted, which is
limited to a change of all of its authorized shares with par value into the same
number of shares with a different par value or without par value, the shares
resulting from any such change shall be deemed to be the Common Stock within the
meaning of the Plan.
To the extent that the foregoing adjustments relate to stock or securities of
the Company, such adjustments shall be made by the Administrator, whose
determination in that respect shall be final, binding and conclusive, provided
that each Incentive Stock Option granted pursuant to this Plan shall not be
adjusted in a manner that causes the Option to fail to continue to qualify as an
incentive stock option within the meaning of Code Section 422 or subject the
Option to the requirements of Code Section 409A.
Except as expressly provided in this Section 19, a Participant shall have no
rights by reason of any subdivision or consolidation of shares of stock of any
class or the payment of any stock dividend or any other increase or decrease in
the number of shares of stock of any class or by reason of any dissolution,
liquidation, merger or consolidation or spin-off of assets or stock of another
company, and any issue by the Company of shares of stock of any class or
securities convertible into shares of stock of any class, shall not affect the
number or price of Shares subject to the Award.





--------------------------------------------------------------------------------





The grant of an Award pursuant to the Plan shall not affect in any way the right
or power of the Company to make adjustments, reclassifications, reorganizations
or changes in its capital or business structure or to merge or consolidate or to
dissolve, liquidate, sell or transfer all or any part of its business assets.
20.    SECURITIES LAW REQUIREMENTS AND LIMITATION OF RIGHTS.
(a)    Securities Law. No Shares shall be issued pursuant to the Plan unless and
until the Company has determined that: (i) it and the Participant have taken all
actions required to register the Shares under the Securities Act of 1933 or
perfect an exemption from registration; (ii) any applicable listing requirement
of any stock exchange on which the Common Stock is listed has been satisfied;
and (iii) any other applicable provision of state or federal law has been
satisfied.
(b)    Employment Rights. Neither the Plan nor any Award granted under the Plan
shall be deemed to give any individual a right to remain employed by the Company
or an Affiliate or to remain a Director. The Company and its Affiliates reserve
the right to terminate the employment of any employee at any time, with or
without cause or for no cause, subject only to a written employment contract (if
any), and the Board reserves the right to terminate a Director’s membership on
the Board for cause in accordance with the Company’s Restated Certificate of
Incorporation.
(c)    Shareholders' Rights. Except as provided by the Administrator in
accordance with Section 12, a Participant shall have no dividend rights, voting
rights or other rights as a shareholder with respect to any Shares covered by
his or her Award prior to the issuance of a stock certificate for such Shares.
No adjustment shall be made for cash dividends or other rights for which the
record date is prior to the date when such certificate is issued.
(d)    Creditors’ Rights. A holder of an Other Share-Based Award shall have no
rights other than those of a general creditor of the Company. An Other
Share-Based Award shall represent an unfunded and unsecured obligation of the
Company, subject to the terms and conditions of the applicable Other Share-Based
Award Agreement. An Other Share-Based Award shall not be deemed to create a
trust for the benefit of any individual.
21.    BENEFICIARY DESIGNATION.
Participants and their Beneficiaries may designate on the prescribed form one or
more Beneficiaries to whom distribution shall be made of any Award outstanding
at the time of the Participant’s or Beneficiary’s death. A Participant or
Beneficiary may change such designation at any time by filing the prescribed
form with the Administrator. If a Beneficiary has not been designated or if no
designated Beneficiary survives the Participant or Beneficiary, distribution
will be made to the residuary beneficiary under the terms of the Participant’s
or Beneficiary’s last will and testament or, in the absence of a last will and
testament, to the Participant’s or Beneficiary’s estate as Beneficiary.
22.    AMENDMENT OF THE PLAN.
The Board may suspend or discontinue the Plan or revise or amend it with respect
to any Shares at the time not subject to Awards except that, without approval of
the shareholders of the Company, no such revision or amendment shall:
(a)    Increase the number of Shares subject to the Plan;
(b)    Change the designation in Section 5 of the class of Employees eligible to
receive Awards;
(c)    Decrease the price at which Incentive Stock Options may be granted;
(d)    Remove the administration of the Plan from the Administrator;
(e)    Amend Section 23; or
(f)    Amend this Section 22 to defeat its purpose.
Notwithstanding anything to the contrary in the Plan, the Committee may grant
Awards with such terms, or create sub-plans, as may be necessary for the purpose
of qualifying for preferred tax treatment under non-U.S. tax laws or complying
with local rules and regulations.
23.    NO AUTHORITY TO REPRICE.
Without the consent of the shareholders of the Company, except as provided in
Section 19, the Administrator shall have no authority to effect (i) the
repricing of any outstanding Options or Stock Appreciation Rights under the
Plan, (ii) the cancellation of any outstanding Options or Stock Appreciation
Rights under the Plan and the grant in substitution therefor of new Options or
Stock Appreciation Rights, or of new Restricted Stock or Restricted Stock Units
or Other Stock-Based Awards, in any case covering the same or different numbers
of shares of Common





--------------------------------------------------------------------------------





Stock that has the effect of an indirect repricing, or (iii) cashing out Options
or Stock Appreciation Rights that have an Exercise Price greater than the
then-Fair Market Value of the Shares.
24.    NO OBLIGATION TO EXERCISE OPTION.
The granting of an Option shall impose no obligation upon the Participant to
exercise such Option.
25.    APPROVAL OF SHAREHOLDERS.
This Plan and any amendments requiring shareholder approval pursuant to Section
22 shall be subject to approval by affirmative vote of the shareholders of the
Company. Such vote shall be taken at the first annual meeting of shareholders
following the adoption of the Plan or of any such amendments, or any adjournment
of such meeting.
26.    WITHHOLDING TAXES.
(a)    General. To the extent required by applicable law, the person exercising
any Option granted under the Plan or the recipient of any payment or
distribution under the Plan shall make arrangements satisfactory to the Company
for the satisfaction of any applicable withholding tax obligations. The Company
shall not be required to make such payment or distribution until such
obligations are satisfied.
(b)    Other Awards. The Administrator may permit a Participant who exercises
Nonqualified Stock Options or who vests in Restricted Stock Awards, Restricted
Stock Unit Awards, Performance Share Awards or, as applicable, Stock
Appreciation Rights and Other Share-Based Awards, to satisfy all or part of his
or her tax obligations, up to the maximum amount necessary to satisfy federal,
state, and local taxes, domestic or foreign tax obligations with respect to any
taxable event arising as a result of the Plan, by having the Company withhold a
portion of the Shares that otherwise would be issued to him or her under such
Awards. Such Shares shall be valued at the Fair Market Value on the day
preceding the day when taxes otherwise would be withheld in cash. The payment of
withholding taxes by surrendering Shares to the Company, if permitted by the
Administrator, shall be subject to such restrictions as the Administrator may
impose, including any restrictions required by rules of the Securities and
Exchange Commission.
27.    SUCCESSORS AND ASSIGNS.
The Plan shall be binding upon the Company, its successors and assigns, and any
parent Company of the Company’s successors or assigns. Notwithstanding that the
Plan may be binding upon a successor or assign by operation of law, the Company
shall require any successor or assign to expressly assume and agree to be bound
by the Plan in the same manner and to the same extent that the Company would be
if no succession or assignment had taken place.


28.    EXECUTION.
To record the adoption of the Plan as amended and restated on October 20, 2016,
the Company has caused its authorized officer to execute the same.
ABM INDUSTRIES INCORPORATED


By: /s/ David Goodes__________________
David Goodes
Senior Vice President-Human Resources











